DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6 and 8-11 in the reply filed on 6/4/2021 is acknowledged.  The traversal is on the ground(s) that Dawson does not teach the amended claims.  This is not found persuasive because it is not required that Dawson teaches the amended claim, but the special technical feature, which was identified as original claim 1.  Furthermore, as shown below, Dawson teaches amended claim 1.  Choline chloride is not an alkali metal or ammonium salt.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Supcoe et al. (5,571,314).
Regarding claims 1 and 10:  Supcoe et al. teach a polymer composition comprising polyacrylamide, 0.1-0.4 wt% dodecyl sodium sulfact (alkali metal salt), polyethylene glycol (dispersant), water and fumed silica (Example; column 2, line 63 to column 3, line 5).  The fumed silica could also be considered the claimed dispersant since Supcoe et al. use it as a dispersant.  The powder limitation of claim 1 is being interpreted as the state of the polyacrylamide before being added to the composition comprising water.  It is considered a product by process limitation.  In the final product, polyacrylamide no longer exists in powder form.  Supcoe et al. meet the structural limitations of the claims, including claim 10.     

Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 9:  Supcoe et al. teach approximately 56 wt% polyethylene glycol (the carrier of Supcoe et al. is being used as the claimed dispersant).  Approximately 56 
Regarding claim 11:  Supcoe et al. teach untreated fumed silica (Example; column 2, lines 63-64).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supcoe et al. (5,571,314) as applied to claim 1 above.
Regarding claim 4:  Supcoe et al. teach from greater than 0 to 50 wt% polyacrylamide (column 3, lines 12-15).  The subject matter as a whole would have been prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 8:  Supcoe et al. teach approximately 1 wt% fumed silica (Example; column 2, lines 63-64).  Approximately 1 wt% is within the range of about 0.7%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 


Claims 1-3, 5-6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (4,735,659).
Regarding claim 1:  Bishop teaches a polymer composition comprising polyacrylamide powder (dry mixing requires a powder) and fumed silica (Example II).  Bishop teaches that fumed silica also functions as a dispersant (Example II).  Bishop teaches adding 0.1 to 5 wt% of a surfactant to produce a clear aqueous solution (column 3, lines 11-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an alkali metal or ammonium salt as the surfactant in Bishop.  
Regarding claims 2 and 3:  Since the composition is the same as claimed it will possess the same stability as claimed.  The courts have stated that a chemical 
Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 8:  Bishop teaches the claimed amount of fumed silica (Example II).
Regarding claim 10:  Since the claimed composition is a composition comprising water, the solids content of the polyacrylamide powder is only relevant prior to its prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Bishop teaches the structural requirements of the claim (Example II).
Regarding claim 11:  Bishop teaches hydrophobic fumed silica (Example II).  

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (2012/0157356).
Regarding claims 1 and 11:  Dawson et al. teach a polymer composition comprising a polyacrylamide powder [0048; Examples], a dispersant (friction reducer) [0017, 0024; Examples], alkali metal salts such as sodium aspartate, sodium erythorbate, or sodium bisulfite and water [0038; Examples].  Dawson et al. teach the claimed amount of sodium polyaspartate [0030-0038, 0041-0042].  It would have been 
Regarding claims 2 and 3:  Since the composition is the same as claimed it will possess the same stability as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 4:  Dawson et al. teach the claimed amount of polyacrylamide [0030-0038; Examples].
Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of 
Regarding claim 9:  For this claim the choline chloride on silica is the dispersant.  Dawson et al. teach the claimed amount of dispersant [Example 1].
Regarding claim 10:  Since the claimed composition is a composition comprising water, the solids content of the polyacrylamide powder is only relevant prior to its addition to water.  Claim 10 is akin to a product by process limitation since the claimed limitation is directed to the polymer prior to addition to the claimed composition.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Dawson et al. teach the structural requirements of the claim [Examples].



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763